UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6679


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRADLEY SHANE SHEPPARD,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:04-cr-00420-HMH-1)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Bradley Shane Sheppard, Appellant Pro Se.   Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Bradley Shane Sheppard seeks to appeal the district

court’s     order        denying    his   Fed.      R.   Civ.       P.    60(b)    motion     for

reconsideration of his sentence.                       The order is not appealable

unless      a    circuit     justice      or    judge     issues          a    certificate     of

appealability.           28 U.S.C. § 2253(c)(1) (2006).                       A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).         When the district court denied relief on the merits, a

prisoner         satisfies         this     standard          by        demonstrating       that

reasonable jurists would find the district court’s assessment of

the   constitutional          claims      is    debatable          or    wrong.      Slack     v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003).                     When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling in debatable, and that

the    motion       states    a     debatable        claim         of    the    denial   of     a

constitutional right.              Slack, 529 U.S. at 484-85.

                 We have independently reviewed the record and conclude

that Sheppard has not made the requisite showing.                                 The district

court lacked jurisdiction to deny Sheppard’s Rule 60(b) motion

on    the       merits    because     the      claim     he    raised          challenged     the

validity of his sentence, and thus the motion should have been

construed as a successive 28 U.S.C.A. § 2255 (West Supp. 2010)

                                                2
motion.     See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005)

(explaining how to differentiate a true Rule 60(b) motion from

an unauthorized second or successive habeas corpus petition);

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003)

(same).     In the absence of pre-filing authorization from this

court,     the   district      court    lacked       jurisdiction       to    hear   a

successive § 2255 motion.              See 28 U.S.C. § 2244(b)(3) (2006).

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument      would    not   aid   the    decisional

process.

                                                                             DISMISSED




                                         3